996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Ronald Dean LOCKLEAR, Defendant-Appellant.
No. 93-6345.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 24, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Malcolm J. Howard, District Judge.  (CR-92-42, CA-93-10-3-H)
Ronald Dean Locklear, Appellant Pro Se.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
VACATED AND REMANDED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ronald Dean Locklear appeals from the district court's denial of his Motion to Vacate Sentence under 28 U.S.C. § 2255 (1988).  The motion was denied on the merits after the government moved for dismissal or summary judgment.  Because Locklear was not given an opportunity to respond to the government's motion before judgment was entered or advised that his failure to respond might result in an adverse judgment as required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), we vacate the district court's decision and remand with instructions to provide Locklear with the notice and opportunity to respond to which he is entitled.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED